


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT







This Second Amendment to Loan and Security Agreement (“Second Amendment”) is
made effective as of  August 12, 2009, by and between FIELDPOINT PETROLEUM
CORPORATION, a Colorado corporation (the “Borrower”) and CITIBANK, N.A., a
national banking association (formerly known as Citibank Texas, N.A.) (the
“Lender”), as follows:




WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement dated effective as of October 18, 2006 and that certain First
Amendment to Loan and Security Agreement dated effective as of May 29, 2009 (the
“Agreement”) reflecting a Line of Credit (the “Line of Credit”) from Lender to
Borrower, as evidenced by among other documents, a Promissory Note (the “Note”)
dated October 18, 2006 executed by Borrower in favor of Lender in the original
principal amount of $50,000,000.00 and the Agreement;




WHEREAS, Lender and Borrower have agreed to changes in the Revolving Credit
Borrowing Base, the addition of Ray D. Reaves, Jr. as an additional guarantor,
and the addition or amendment of certain terms and conditions of the Agreement
and Loan Documents;




NOW, THEREFORE, in consideration of advances, loans, extensions of credit or
other financial accommodations, now existing or hereafter made, to or for the
account or benefit of the Borrower by Lender, and as an inducement therefore the
parties hereto agree as follows:




1.

Borrower and Lender hereby covenant and agree that Effective as of the date
hereof, the Revolving Credit Borrowing Base shall be increased to $6,800,000,
until it is redetermined pursuant to the provisions of Article III of the
Agreement on or about September 1, 2009, or is otherwise adjusted pursuant to
the provisions of the Agreement.

2.

Borrower and Lender hereby covenant and agree that the Agreement is amended as
follows:







Article I, Section 1.5, Applicable Margin, is hereby deleted in its entirety and
the following inserted in lieu thereof:




Applicable Margin shall mean, for any day with respect to any Revolver Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
Applicable Margin per annum set forth below under the caption “Applicable Prime
Rate”, “Libor Rate” or “Commitment Fee Rate”, as the case may be, based upon the
Borrowing Base Usage as of such determination date.








SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

PAGE 1 OF 3

pdc/o&g/Fieldpoint/2nd Amend L&S.001




--------------------------------------------------------------------------------






Category

Borrowing Base Usage

Applicable Prime Rate

Libor Rate

Commitment Fee
Rate

1.

Greater than or equal to 75%

2.25%

3.25%

0.50%

2.

Greater than or equal to 50% but less than 75%

2.00%

3.00%

0.50%

3.

Less than 50%

1.75%

2.75%

0.50%




3.

Borrower and Lender hereby covenant and agree that the Agreement is further
amended as follows:




Article II, Section 2.9.1, Interest Prior to Maturity, is hereby deleted in its
entirety and the following inserted in lieu thereof:




2.9.1 Interest Prior to Maturity. Subject to the provisions and limitations
hereof, each Revolver Loan advance hereunder shall accrue interest at: (i) the
Applicable Prime Rate plus the Applicable Margin or (ii) the Libor Rate plus the
Applicable Margin.  The Borrower shall notify the Lender in writing of the
Borrower’s choice of interest rate on a particular advance simultaneously with
requesting such advance. The Borrower may elect to have interest accrue at Libor
plus the Applicable Margin as to any new or then outstanding Revolver Loans
provided (x) there is then no Default or Event of Default, unless such Default
or Event of Default has been waived in writing by the Lender, and (y) the
Borrower have so advised the Lender of its election to use Libor and the Libor
Period selected no later than three (3) Business Days prior to the proposed
borrowing or, in the case of a Libor election with respect to a then outstanding
Revolver Loan, three (3) Business Days prior to the conversion of any then
outstanding Revolver Loans to Libor Loans and (z) the election and Libor shall
be effective, provided, there is then no unwaived Default or Event of Default,
on the fourth Business Day following said notice. No more than five (5) Libor
Loans may be outstanding at any time. If no such election is timely made or can
be made, then the Lender shall use the Applicable Prime Rate plus the Applicable
Margin to compute interest.  Interest accruing under the rate selected by
Borrower under this section will be calculated based on a calendar year of 360
days but assessed for the actual number of days elapsed during each accrual
period.




4.

All terms, conditions and provisions of the Agreement and any other Loan
Documents shall be and remain in full force and effect as therein written, as
modified in conjunction with this Second Amendment.




5.

This Second Amendment may be executed by counterparts, each of which will for
all purposes be deemed to be an original and shall constitute one and the same
instrument.








SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

PAGE 1 OF 3

pdc/o&g/Fieldpoint/2nd Amend L&S.001




--------------------------------------------------------------------------------




6.

This Second Amendment shall inure to the benefit of each respective parties
successors and assigns.




Executed as of the first day written above:




BORROWER:




FIELDPOINT PETROLEUM CORPORATION,

a Colorado corporation







By:

__/s/ Ray D. Reaves, Jr._____

Ray D. Reaves, Jr.

President

LENDER:




CITIBANK, N.A., a national banking association (formerly known as Citibank
Texas, N.A.)







By:

_/s/ Ryan Watson_____

Ryan Watson

Vice President







Acknowledged and accepted this ____ day of August, 2009 by the following Loan
Parties:







BASS PETROLEUM, INC.,

a Texas corporation







By:

__/s/ Ray D. Reaves, Jr.___

___/s/ Ray D. Reaves, Jr.___

Ray D. Reaves, Jr.

Ray D. Reaves, Jr.

President







RAYA ENERGY CORP.,

a Texas corporation







By:

_/s/ Ray D. Reaves, Jr._______

Ray D. Reaves, Jr.

President








SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

PAGE 1 OF 3

pdc/o&g/Fieldpoint/2nd Amend L&S.001


